UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TIFFANY MATTESON and
ELIZABETH STEDGE,

                       Plaintiffs,         No. 6:18-cv-06772-MAT
                                           DECISION AND ORDER
           -vs-

TOWN OF MACEDON CODE ENFORCEMENT
OFFICER RONALD HALL, TOWN OF
MACEDON DOG CONTROL OFFICER MARK
PLYTER and TOWN OF MACEDON POLICE
CHIEF JOHN COLELLA,

                     Defendants.



I.    Introduction

      Tiffany Matteson (“Matteson”) and Elizabeth Stedge (“Stedge”)

(collectively, “Plaintiffs”), represented by counsel, commenced

this action pursuant to 42 U.S.C § 1983 and 42 U.S.C § 1988

alleging violations of their Fourth Amendment rights under the

United States Constitution as well as various State law causes of

action against Town of Macedon Code Enforcement Officer

Ronald Hall (“Hall”), Town of Macedon Dog Control Officer Mark

Plyter (“Plyter”), and Town of Macedon Police Chief John Colella

(“Colella”)   (collectively,   “Defendants”).   Before   the   Court is

Defendants’ Motion to Dismiss the Amended Complaint. For the

reasons set forth below, the motion is granted in part and denied

in part.

II.   Factual Background

                                     -1-
     The following factual summary is drawn from the Amended

Complaint (Docket No. 3) and the exhibits, including an affidavit

signed by Stedge, attached thereto (Docket Nos. 3-4, 3-5 & 3-6).

     This action arises from Hall’s fatal shooting of Matteson’s

nine year-old male American Staffordshire Terrier/Lab mixed breed

dog, “Sniper,” on August 9, 2016, outside her residence. At about

10:30 a.m. on that day, Hall arrived on the property on which

Matteson’s trailer was located in the Town of Macedon in Wayne

County, New York. Hall, as the Town of Macedon’s code enforcement

officer, had been informed that there were renovations being made

to one of the trailers on Matteson’s property and presumably that

was why he was there on the day in question. When Hall arrived,

Matteson was across the street and a few residences down from her

trailer doing laundry at a friend’s home. Stedge, Matteson’s

brother’s   girlfriend,   was   watching   television   in   Matteson’s

trailer. Sniper was inside the trailer with Stedge. Stedge did not

hear anyone knock or say hello, but Sniper got up, nudged open the

screen door, and went down the ramp off the trailer. Stedge could

see Hall through the glass door; she saw him draw his gun but then

lost sight of him. As she reached the open door, Hall could see her

and could have seen she was going to retrieve the dog, who was now

“running around in a circle of pain” and “not going towards Officer

Hall at this point.” As Stedge was attempting to bring Sniper back

inside Matteson’s trailer, Hall fired the second shot at Sniper.


                                  -2-
     Matteson, who was still across the street at her friend’s

home, heard both gunshots. After the first shot, she looked out the

window and saw Sniper running underneath a camper and Stedge

standing outside crying.      Sniper then went back into Matteson’s

trailer; Stedge followed him inside to comfort him as he laid in a

corner, dying. Stedge recalls that it was about an hour before he

passed away.

     Hall   then   verbally   berated   Matteson,   Stedge,   and   other

onlookers. Hall insisted that Sniper should have been on leash,

even though he had been inside. Hall never indicated that Sniper

was going after him or being aggressive but just that he should

have been on leash. Hall never appeared to have been in fear of

Sniper. He told Matteson and Stedge that “a pit bull was coming

towards him and that he did what he had to do.” Docket No. 3-4, ¶

8. Hall refused to allow Matteson to seek veterinary care for her

fatally wounded dog.

     Sniper had never bitten anyone or displayed any sort of

aggression towards anyone. No one, including none of the neighbors

in Matteson’s trailer park community, ever had any issues with him.

The day prior to his death, someone had come to Matteson’s door and

he had barked but then very quickly allowed that person to pet him.

     Plyter served Matteson with an appearance ticket, dated August

10, 2017, for allowing a dog to run at large and harboring an

unlicensed dog. On August 16, 2017, Plyter issued another ticket to


                                  -3-
Matteson for harboring an unlicensed dog.

     A necropsy performed on Sniper by a veterinarian at Cornell

University revealed no evidence of contact wounds or gunpowder

stippling to suggest that Hall fired his weapon at point blank or

close range. The veterinarian also opined that Sniper did not die

instantly but rather had a post-injury survival time of 30 to 60

minutes.

     Defendants tried to cover up Hall’s crime of aggravated animal

cruelty by falsely informing Wayne County District Attorney Richard

Healy, Esq. (“D.A. Healy”) that there were no witnesses to the

shooting   when,   in   fact,   Stedge     was   attempting    to    provide   a

statement to law enforcement.

     The first cause of action in the Amended Complaint asserts

violations of Matteson’s Fourth Amendment rights against Hall for

unlawfully depriving Matteson of her property (i.e., Sniper). See

Am. Compl. ¶¶ 36-43. The second cause of action, brought by Stedge,

asserts an excessive use of force in violation of the Fourth

Amendment based on Hall’s decision to shoot Sniper a second time

while the animal was in close proximity to Stedge. See id. ¶¶ 44-

52. The third cause of action, by Matteson, alleges malicious

prosecution on the part of Plyter. See id. ¶¶ 53-59.                The fourth

cause of action, by Matteson, asserts that Colella violated her

substantive and procedural due process rights by making false

statements   to    Healy   in   an   attempt     to   thwart   any    criminal


                                     -4-
prosecution of Hall. See id. ¶¶ 60-64. Plaintiffs also demand

punitive damages against Hall. See id. ¶¶ 65-67.                         In lieu of

answering the Amended Complaint, Defendants filed a Motion to

Dismiss (Docket No. 9) along with a Memorandum of Law in Support

(“Defs.’ MOL”) (Docket No. 9-1). Plaintiffs filed a Memorandum of

Law in Opposition (“Pls.’ MOL”) (Docket No. 10). Defendants filed

a Reply (Docket No. 12). The motion was submitted without oral

argument on January 24, 2019. Docket No. 13.

III. Rule 12(b)(6) Standard

       The function of a motion to dismiss pursuant to Rule 12(b)(6)

is “merely to assess the legal feasibility of the complaint, not to

assay the weight of the evidence which might be offered in support

thereof.”    Ryder Energy Distrib. v. Merrill Lynch Commodities,

Inc., 748 F.2d 774, 779 (2d Cir. 1984) (internal quotation marks

omitted).   In    order    “[t]o    survive       a    motion    to   dismiss   under

[Rule   12(b)(6)],   a     complaint   must       contain       sufficient   factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.”            Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). When assessing a claim’s plausibility, the district court

must    “assume    [the]    veracity”        of       all   well-pleaded     factual

allegations contained in the complaint, Iqbal, 556 U.S. at 679, and

draw every reasonable inference in favor of the plaintiff, Zinermon

v. Burch, 494 U.S. 113, 118 (1990). However, the allegations must


                                       -5-
consist of more than mere labels or a “formulaic recitation of the

elements of a cause of action[.]” Iqbal, 556 U.S. at 679. Bare

legal conclusions are “not entitled to the assumption of truth.”

Id.

       “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556. The

Supreme Court has explained that “plausibility” is not the same as

“probability,” but it nevertheless “asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing

Twombly, 550 U.S. at 556). In other words, factual allegations that

are “merely consistent with” a defendant’s liability “stop[] short

of the line between possibility and plausibility. . . .” Id.

(quoting Twombly, 550 U.S. at 557).

       “In considering a motion to dismiss for failure to state a

claim pursuant to Rule 12(b)(6), a district court may consider the

facts alleged in the complaint, documents attached to the complaint

as    exhibits,   and   documents   incorporated   by   reference   in   the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d

Cir. 2010) (citations omitted).

IV.    Discussion

       A.   The Claims Against Colella Individually and the State Law
            Claims Are Dismissed



                                     -6-
       Plaintiffs do not contest Defendants’ argument that claims

asserted against Colella in the fourth cause of action should be

dismissed. See Pls.’ MOL, p. 1 of 18.1 Therefore, Colella is

dismissed as a defendant from this action.

       As Defendants point out, Plaintiffs have failed to address

Defendants’ arguments in support of dismissal of their State law

claims. Accordingly, the Court deems the State law claims to be

abandoned         and dismisses     them     on   that     basis.         See       Molinari   v.

Bloomberg, 564 F.3d 587, 609 n. 15 (2d Cir. 2009) (“In short,

[appellants] make no argument [in any of their appellate briefs]

whatsoever regarding their claims under subdivisions (e) or (f) or

New York City Charter § 38. Accordingly, such claims are deemed

abandoned.”) (citation omitted); see also Anti-Monopoly, Inc. v.

Hasbro, Inc., 958 F. Supp. 895, 907 n.11 (S.D.N.Y. 1997) (stating

that       “the    failure    to   provide    argument          on    a   point       at    issue

constitutes abandonment of the issue”), aff’d, 130 F.3d 1101 (2d

Cir. 1997).

       B.         The Amended Complaint           Fails    to        State      a    Claim     for
                  Malicious Prosecution

       Plaintiffs’ third cause of action asserts a claim of malicious

prosecution         against    Plyter   based      on     his    issuance            of   various

appearance         tickets    to   Matteson       under     sections            of    the    N.Y.



       1

      Pls.’ MOL is unpaginated; accordingly, the Court refers to the page numbers
automatically assigned by CM/ECF.

                                           -7-
Agriculture and Markets Law pertaining to “Dog I.D. and Control.”

To prevail on a § 1983 claim for malicious prosecution, a plaintiff

is required to show “a seizure or other ‘perversion of proper legal

procedures’   implicating       [her]   personal   liberty   and   privacy

interests under the Fourth Amendment.” Washington v. Cty. of

Rockland, 373 F.3d 310, 316 (2d Cir. 2004) (quoting Singer v.

Fulton Cty. Sheriff, 63 F.3d 110, 117 (2d Cir. 1995)). In addition,

the   plaintiff   must   show    that   the   criminal   proceedings   were

“initiated or continued” against her, “with malice and without

probable cause, and were terminated in [her] favor.” Lanning v.

City of Glens Falls, 908 F.3d 19, 24 (2d Cir. 2018) (citing

Mitchell v. City of N.Y., 841 F.3d 72, 79 (2d Cir. 2016); other

citation omitted). Thus, there are four required elements of a

malicious prosecution claim under § 1983: (1) the initiation or

continuation of a criminal proceeding; (2) termination of the

proceeding in the plaintiff’s favor; (3) lack of probable cause for

commencing the proceeding; and (4) actual malice as a motivation

for the defendants’ actions. Murphy v. Lynn, 118 F.3d 938, 947 (2d

Cir. 1997). Defendants argue that Plaintiffs cannot fulfill any of

the required elements. The Court will address Defendants’ favorable

termination argument first.

      In Lanning, the Second Circuit “clarif[ied] that federal law

defines the elements of a § 1983 malicious prosecution claim, and

that a State’s tort law serves only as a source of persuasive


                                    -8-
authority       rather   than    binding       precedent    in   defining        these

elements.” 908 F.3d at 25. The Second Circuit held that “[its]

prior decisions requiring affirmative indications of innocence to

establish ‘favorable termination’ . . . continue to govern § 1983

malicious prosecution claims, regardless of developments in New

York State malicious prosecution law.” Id.; see also id. at 24-25

(rejecting argument based on New York Court of Appeals’ case law

that the “the favorable termination element is satisfied so long as

‘the    final     termination     of   the       criminal   proceeding      is     not

inconsistent      with   the    Plaintiff’s innocence’”)          (quotation       and

citation omitted).

       Here, the Amended Complaint alleges only that the charges

against Matteson were dismissed. Am. Compl. ¶ 55. Defendants argue

that   this     is   insufficient      under     Lanning,   which   requires        an

affirmative indication of the plaintiff’s innocence. See Defs.’ MOL

(Docket No. 9-1); see also Reply (Docket No. 12) at 2 (citing

Lanning, supra). The Court agrees. See Lanning, 908 F.3d at 28

(holding      that   plaintiff    “did     not    adequately     plead   that     the

termination of the prosecutions against him affirmatively indicated

his innocence” where he “alleged that the charges against him ‘were

dismissed’ at some point after a jury trial, without specifying how

or on what grounds” because “[t]his vague allegation is consistent

with dismissal on any number of procedural or jurisdictional

grounds, all of which fail to affirmatively indicate innocence”).


                                         -9-
     In their opposition to Defendants’ motion, Plaintiffs have

submitted a letter attached as an exhibit to their memorandum of

law. The letter, from D.A. Healy to Hon. Ronald Weinstein (“the

Healy   Letter”),     states   that    “‘[t]he   People   hereby   decline

prosecution in the interest of justice. Furthermore, Ms. Matteson

testified before the grand jury regarding the above infractions and

as a result received immunity pursuant to C.P.L. 190.40.” Docket

No. 10-1 at 1 of 1. Plaintiffs also have put forth several new

allegations, not stated in the Amended Complaint, including that

D.A. Healy believed that Hall should be held criminally liable and

that Matteson was required to appear in court on four occasions in

connection with the tickets issued to her. See Pls.’ MOL at 12-14.

     Defendants respond that a plaintiff cannot oppose a motion to

dismiss by submitting documents that are not referenced in or

integral to the complaint. Reply at 2 & n. 6 (citation omitted).

Moreover, Defendants contend, Plaintiffs’ argument that the letter

is somehow “indicative of innocence” is not the correct standard

under Lanning. Id. at 2-3 & n. 8 (citation omitted). With regard to

the newly asserted allegations, Defendants argue that they cannot

be considered. Id. at 3 & n. 9 (citations omitted). In any event,

Defendants   argue,    nothing   in    the   Healy   Letter   affirmatively

indicates Matteson’s innocence. Id. & nn. 3-4 (citations omitted).

     The Court agrees that the Healy Letter and the unsworn factual

allegations set out in Plaintiffs’ memorandum of law are not


                                      -10-
properly before it for consideration. See Madu, Edozie & Madu, P.C.

v. SocketWorks Ltd. Nigeria, 265 F.R.D. 106, 122–23 (S.D.N.Y. 2010)

(“Courts in this Circuit have made clear that a plaintiff may not

shore up a deficient complaint through extrinsic documents submitted

in opposition to a defendant’s motion to dismiss.”) (citing, inter

alia, Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir. 1998)

(holding that plaintiff could not amend her complaint through a

legal memorandum filed in opposition to a motion to dismiss); SBICE,

LLC v. MGN, LLC, No. 08 Civ. 3164, 2008 WL 4682152, at *1 n. 1

(S.D.N.Y. Oct. 20, 2008) (considering only the complaint, exhibits

attached to the complaint, and documents integral to the complaint

where plaintiff attached extrinsic evidence to its opposition to

defendants’ motion to dismiss without attempting to amend its

complaint).

     Even if the Court considered the Healy Letter, the result is

the same.“[W]here a dismissal in the interest of justice ‘leaves the

question of guilt or innocence unanswered [,] . . . it cannot

provide the favorable termination required as the basis for [that]

claim.’” See Lanning, 908 F.3d at 28-29 (quoting Hygh v. Jacobs, 961

F.2d 359, 368 (2d Cir. 1992)). Here, the Healy Letter “leaves the

question of guilt or innocence unanswered.”   See Hygh, 961 F.2d at

368 (“The prosecution of Hygh was dismissed in the interest of

justice pursuant to N.Y. CRIM. PROC. LAW § 170.40 (McKinney 1982). .

. . Consequently, as a matter of law, it cannot provide the


                               -11-
favorable termination required as the basis for a claim of malicious

prosecution.”) (citations omitted).

     Because Plaintiffs have not plausibly alleged the necessary

element of “favorable termination,” they cannot state a claim for

malicious prosecution. Accordingly, the Court dismisses the third

cause of action against Plyter without reaching the other grounds

for dismissal urged by Defendants.

     C.    Stedge Lacks Capacity to Sue

     Defendants have moved to dismiss the excessive force claim

brought by Stedge against Hall on the grounds that she lacks

“standing” to sue due to her minor age and that she has not

plausibly alleged that Hall’s use of force was directed at her.

     Although Defendants phrase this argument as a lack of standing

and resultant absence of Article III jurisdiction, the cases cited

by Defendants discuss lack of the capacity to sue. The distinction

between   standing   and   capacity    is   “not   inconsequential,”     and

therefore, as an initial matter, it is necessary to properly

characterize Defendants’ argument. Manhattan Review LLC v. Yun, No.

16CIV0102LAKJCF, 2016 WL 6330474, at *3 (S.D.N.Y. Aug. 15, 2016)

(citations omitted), report and recommendation adopted sub nom.

Manhattan Review LLC v. Tracy Yun, No. 16-CV-0102 (LAK), 2016 WL

6330409 (S.D.N.Y. Oct. 26, 2016). Although a plaintiff must “allege

facts   that   affirmatively   and    plausibly    suggest   that   it   has

standing,” Amidax Trading Group v. S.W.I.F.T. SCRL, 671 F.3d 140,


                                 -12-
145 (2d Cir. 2011), she need not allege capacity to sue, except when

required to show that the court has jurisdiction, FED. R. CIV. P.

9(a)(1)(A). Instead, courts generally treat lack of capacity as an

affirmative defense. Wiwa v. Royal Dutch Petroleum Co., Nos. 96 Civ.

8386, 01 Civ. 1909, 02 Civ. 7618, 2009 WL 464946, at *4 n. 15

(citing Vishipco Line v. Chase Manhattan Bank, N.A., 660 F.2d 854,

861 n. 3 (2d Cir. 1981); In re Ski Train Fire in Kaprun, Austria on

Nov. 11, 2000, 257 F Supp.2d 717, 727 n. 13 (S.D.N.Y. 2003)).

According to Fed. R. Civ. P. 9(a)(2), it must be raised “by a

specific denial.” Since “[a] denial of capacity creates an issue of

fact, 5A Charles Alan Wright et al., Federal Practice and Procedure

§ 1294 (3d ed. 2016), . . . a complaint is only properly dismissed

for failure to state a claim if the lack of capacity is apparent on

its face,” Wiwa, 2009 WL 464946, at *4 (citing In re K-Dur Antitrust

Litigation, 338 F. Supp.2d 517, 540 (D. N.J. 2004); Klebanow v. New

York Produce Exchange, 344 F.2d 294, 296 n. 1 (2d Cir. 1965) (noting

that lack of capacity may be raised in [Fed. R. Civ. P.] 12(b)(6)

motion “when the defect appears upon the face of the complaint”)).

     “A minor or incompetent person normally lacks the capacity to

bring suit for himself.” Berrios v. New York City Hous. Auth., 564

F.3d 130, 134 (2d Cir. 2009) (citing N.Y. C.P.L.R. § 1201 (McKinney

1997); Fed. R. Civ. P. 17(b)(1) (stating that the capacity of an

individual claim owner to sue is determined by “the law of the

individual’s domicile”). Under New York State law, a minor or


                               -13-
“infant” is “a person who has not attained the age of eighteen

years.” N.Y. C.P.L.R. § 105(j).

       Here, the Court finds that the alleged lack of a capacity,

which is premised on Stedge’s age, is apparent from a document that

Plaintiffs chose to attach to the Amended Complaint. According to

the Affidavit signed by Stedge on September 2, 2016, Stedge was 15

years-old at that time. See Exhibit A the Amended Complaint, Docket

No. 3-4, ¶ 1. If Stedge was 15 years-old on September 2, 2016, it

does not appear possible for her to have reached age 18 on October

24, 2018, the date the original Complaint was filed. In addition,

Defendants have made a “specific negative averment,” In re K-Dur

Antitrust Litigation, 338 F. Supp.2d at 540, about Stedge’s lack of

capacity in their motion to dismiss in lieu of answer. In response,

Plaintiffs have merely alleged in their brief that Stedge “is now

18.” Docket No. 10, p. 17 of 18. But that is not the issue.

       The Court agrees that Stedge lacks capacity to sue under New

York   State   law.   Accordingly,   her    claims   should   be   dismissed.

However, the dismissal should be without prejudice. See Johns v.

Cty. of San Diego, 114 F.3d 874, 878 (9th Cir. 1997) (district court

erred in dismissing complaint with prejudice based on plaintiff’s

lack of capacity; “the complaint should have been dismissed without

prejudice . . . so that Casey may bring this action on his own when

he reaches the age of majority”) (citing Osei–Afriyie v. Medical

College, 937 F.2d 876, 883 (3d Cir. 1991)). The Court does not reach


                                     -14-
Defendants’ other arguments regarding the plausibility of Stedge’s

excessive force claim. See All. For Envtl. Renewal, Inc. v. Pyramid

Crossgates Co., 436 F.3d 82, 87 (2d Cir. 2006) (holding that

district court erred in failing to resolve dispute concerning the

plaintiffs’ Article III standing before ruling that salt was not a

pollutant within the meaning of the Clean Water Act).

     D.   The Amended Complaint Has Alleged a Plausible Fourth
          Amendment Claim on Behalf of Matteson

     The Amended Complaint alleges that Hall’s actions in fatally

shooting her dog, Sniper, constituted an unreasonable seizure in

violation of the Fourth Amendment.     The Fourth Amendment, made

applicable to the States through the Fourteenth Amendment, provides

that “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated. . . .” U.S. Const. Amend. IV.   In

Carroll v. Cty. of Monroe, 712 F.3d 649, 651 (2d Cir. 2013) (per

curiam), the Second Circuit stated that “[a]s a number of [its]

sister circuits have already concluded, the unreasonable killing of

a companion animal constitutes an unconstitutional ‘seizure’ of

personal property under the Fourth Amendment.” Id. at 651 (citing

Altman v. City of High Point, 330 F.3d 194, 204–05 (4th Cir. 2003);

Brown v. Muhlenberg Twp., 269 F.3d 205, 211 (3d Cir. 2001); Fuller

v. Vines, 36 F.3d 65, 68 (9th Cir. 1994), overruled on other grounds

by Robinson v. Solano Cnty., 278 F.3d 1007 (9th Cir. 2002); Lesher



                               -15-
v. Reed, 12 F.3d 148, 151 (8th Cir. 1994)). The Court finds, and

Defendants do not dispute, that Plaintiffs have plausibly alleged

that Matteson’s dog was her personal property subject to protection

under the Fourth Amendment.

     Defendants,   however,   contend   that   Matteson   forfeited   any

possessory interest in her dog at the time he was shot by Hall,

because she was not at her residence when the shooting occurred and

that her dog let itself outside and was unsupervised. The cases

cited by Defendants do not help their cause. First, Hansen v. Black,

872 F.3d 554 (8th Cir. 2017), cert. denied, 138 S. Ct. 2010, 201 L.

Ed. 2d 252 (2018), did not hold that an owner’s possessory interest

in her dog is automatically exterminated if the dog happens to roam

away from her residence. Rather, the Eighth Circuit quoted the

Fourth Circuit’s Altman decision, which simply noted that “‘[a] dog

owner’s protected property interest wanes if her pet escapes. While

we do not denigrate the possessory interest a dog owner has in her

pet, we do conclude that dog owners forfeit many of these possessory

interests when they allow their dogs to run at large, unleashed,

uncontrolled and unsupervised. . . .’” Hansen, 872 F.3d at            559

(quoting Altman, 330 F.3d at 205-06; emphasis supplied).

     As an initial matter, Hansen involved the plaintiff dog owner’s

appeal of a summary judgment motion in favor of the defendant

trooper, not a motion to dismiss. In that case, the defendant

trooper had responded to 911 calls about “a large dog running free


                                 -16-
on a high speed interstate, causing traffic to swerve between lanes

and drive onto the shoulder.” 872 F.3d at 559. Here, in contrast,

the Amended Complaint alleges that Matteson’s dog had gotten loose

only moments before Hall fired at him, while the dog was still on

Matteson’s property. The Eighth Circuit took care to distinguish the

cases cited by the plaintiff dog owner because none “involved an

unleashed, unsupervised dogs that was risking public safety on a

busy interstate highway and would not respond to numerous attempts

at a safe, harmless seizure.” Hansen, 872 F.3d at 559 (contrasting

with Andrews v. City of W. Branch, 454 F.3d 914, 918 (8th Cir. 2006)

(an officer looking for a large black dog loose in a residential

neighborhood shot another dog that was harmlessly urinating in a

fenced backyard, with its owner standing a few feet away); Brown v.

Muhlenberg Twp., 269 F.3d 205, 209, 211-12 (3d Cir. 2001) (an

officer repeatedly shot a pet “without any provocation and with

knowledge that it belonged to the family who lived in the adjacent

house and was available to take custody”)).

     The Court turns next to whether Plaintiffs have plausibly

alleged that the seizure by Hall of Sniper was reasonable. “Where,

as here, a seizure is made without a warrant, it is ‘presumptively

unreasonable.’” Azurdia v. City of New York, No. 18-CV-04189-ARR-PK,

2019 WL 1406647, at *6 (E.D.N.Y. Mar. 28, 2019)(quoting Branson v.

Price, No. 13-cv-03090-REB-NYW, 2015 WL 5562174, at *5 (D. Colo.

Sept. 21, 2015) (citing United States v. Place, 462 U.S. 696, 701


                               -17-
(1983)).   Nevertheless, a warrantless seizure may be reasonable if

“the totality of the circumstances justified [the] particular sort

of . . . seizure.” Carroll, 712 F.3d at 651 (quoting Tennessee v.

Garner, 471 U.S. 1, 9 (1985); alteration in original)). Courts are

to balance “‘the nature and     quality of the intrusion on the

individual’s Fourth Amendment interests against the importance of

the governmental interests’” implicated by the particular situation.

Tennessee, 471 U.S. at 8 (quoting Place, 462 U.S. at 703). The

reasonableness inquiry “is an objective one: the question is whether

the officers’ actions are ‘objectively reasonable’ in light of the

facts and circumstances confronting them, without regard to their

underlying intent or motivation[,]” Graham v. Connor, 490 U.S. 386,

397 (1989), and without judging them “with the 20/20 vision of

hindsight,” id. at 396.

     When conducting the reasonableness analysis in a case involving

the fatal shooting of a companion animal, “there are several

specific considerations that the court must keep in mind. First, it

is well-established that the killing of a pet dog constitutes ‘a

severe intrusion given the emotional attachment between a dog and

an owner.’” Azurdia, 2019 WL 1406647, at *7 (quoting Carroll, 712

F.3d at 651; citing Kendall v. Olsen, 237 F. Supp.3d 1156, 1167 (D.

Utah 2017) (“[C]ourts have recognized that most dog owners think of

dogs solely in terms of an emotional relationship, rather than a

property relationship.”) (internal quotation marks and citation


                               -18-
omitted); Altman, 330 F.3d at 205 (“Dogs have aptly been labeled

‘Man’s Best Friend,’ and certainly the bond between a dog owner and

his pet can be strong and enduring.”)). Second, and on the other

hand, a local government has a “significant” interest in the safety

of its citizenry and law enforcement personnel. Id.

     The Court is cognizant that “dogs may represent a serious risk

to the safety of officers and the general public, and in some

circumstances, it may be ‘reasonable for an officer to shoot a dog

that he believes poses a threat to his safety or the safety of the

community.’” Id. (quoting Carroll, 712 F.3d at 651). However, “when

a dog is seized—and especially, as here, where it is killed, not

merely injured or detained—the intrusion on the owner weighs heavily

in favor of finding the seizure unreasonable and constitutional.”

Kendall, 237 F. Supp.3d at 1167; see also Branson, 2015 WL 5562174,

at *5 (“Incidents involving a dog that ‘has not actually attacked

a person’ are closer cases and can demonstrate that the deadly force

was unreasonable.”) (citing Altman, 330 F.3d at 206) (cited in

Azurdia, 2019 WL 1406647, at *7.

     Here, after balancing the interests discussed above and taking

all of the well-pleaded allegations in the Amended Complaint as

true, the Court finds that it clearly states a claim for an

unreasonable seizure in violation of Matteson’s Fourth Amendment

rights. Under the circumstances as alleged by Plaintiffs, it was not

reasonable for Hall to believe that Sniper posed a danger to himself


                               -19-
or the public at large when Hall fired the first shot or the second

shot. Notably, Hall did not have a warrant to be on Matteson’s

property; Sniper had just come out of Matteson’s home and was still

on    Matteson’s       property       and    not      running     loose    around      the

neighborhood; Hall could see Stedge through the window inside the

trailer as he drew his gun to shoot Sniper the first time; Stedge

had come outside and was moving towards Sniper to restrain him when

Hall fired the second shot; and Sniper was running around in

circles, not at Hall, when Hall fired the second shot.

       The fact that Sniper may have been approaching Hall                      does not

necessarily require the conclusion that he was displaying behaviors

that could reasonably be considered threatening. This is especially

so when read in the context of Plaintiffs’ other allegations about

Sniper’s       temperament,        including     that    he     had   never    displayed

aggressive behavior toward anyone and, the day before, had greeted

a    visitor    to    the   residence       in   an   appropriate      manner    without

incident.

       Defendants assert that Sniper’s breed (American Staffordshire

Terrier2/Lab         mix)   made     him    inherently        dangerous,      making    it

reasonable for Hall to shoot first and ask questions later. While

some courts have considered a dog’s breed to be relevant to the

       2
       “An American Staffordshire Terrier is commonly referred to as a pit bull.”
Branson, 2015 WL 5562174, at *3 (citing Hannah K. Pratt, CANINE PROFILING: DOES
BREED-SPECIFIC LEGISLATION TAKE A BITE OUT OF CANINE CRIME, 108 Penn St. L. Rev. 855, 863
(2004)).



                                            -20-
Fourth Amendment analysis, e.g., Branson, 2015 WL 5562174, at *5

(citing Altman, 330 F.3d at 206), it is just one of the factors to

be considered when the assessing the reasonableness of a   seizure,

id. (compiling case law and listing the following factors: whether

the dog was “at-large” or whether the owner was available and

willing to assert control over the dog; whether there was time to

find an alternative solution gain control of the dog; whether non-

lethal means were available to control the dog; and whether the dog

posed a danger to the officer or the public). However, “a breed’s

reputation for aggression does not, on its own, justify a fatal

shooting[.]” Azurdia, 2019 WL 1406647, at *8 (citing Branson, 2015

WL 5562174, at *6 (“Even though[ ] [the defendant] reasonably

perceived the dog to be a dangerous breed, that fact alone does not

justify a seizure in the form of shooting the dog. Rather, the other

relevant factors also must be considered.”)). Here, as discussed

above, all of the other relevant factors weigh against a finding of

reasonableness. Matteson’s dog was not “at-large”; Stedge, the

person who was looking after Sniper while Matteson was out, was

available and willing to assert control over the dog; there was time

to find an alterative solution gain control of the dog; non-lethal

means were available to control the dog, especially after the first

shot; and, taking the Amended Complaint’s allegations as true, the

dog did not pose a danger to the officer or the public.

     Furthermore, Defendants have not come close to demonstrating


                               -21-
that Hall is entitled to qualified immunity at this stage of the

litigation. Though this defense should ordinarily be resolved as

“early in the proceedings” as possible, Saucier v. Katz, 533 U.S.

194, 200 (2001), an officer is not entitled to qualified immunity

if the facts alleged by the plaintiffs fail to provide him with a

reasonable basis for believing that fatal force was necessary. At

the time of Sniper’s death, the law clearly established that the

fatal seizure of a pet dog without justification constituted a

Fourth Amendment violation. Carroll, 712 F.3d at 651. Based on

Plaintiffs’ version of the moments leading up to Sniper’s shooting,

which is all this Court may consider on a Rule 12(b)(6) motion, a

reasonable officer in Hall’s position would have known that shooting

him was unlawful. Accordingly, at this juncture, the Court declines

to award qualified immunity to Hall.

V.   Conclusion

     For the reasons discussed above, Defendants’ Motion to Dismiss

is granted in part and denied in part. The Motion to Dismiss is

granted to the extent that Colella and Plyter are dismissed as

defendants; the State law causes of action are dismissed without

prejudice; the causes of action against Colella and Plyter are

dismissed with prejudice; and Stedge’s claims are dismissed without

prejudice based on her lack of capacity to sue. The Motion to

Dismiss is denied as to Hall and as to Matteson’s Fourth Amendment

claim against him, which may proceed.


                               -22-
     Hall is directed to file an answer to the Amended Complaint

within twenty (20) days of the date of this Decision and Order. The

Clerk of Court is directed to amend the official caption to remove

Colella   and   Plyter   as   defendants   and   to   remove   Stedge   as   a

plaintiff.

     SO ORDERED.

                                      s/ Michael A. Telesca

                                    HON. MICHAEL A. TELESCA
                                  United States District Judge

Dated:     May 21, 2019
           Rochester, New York.




                                   -23-
